DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 2 and 9 are pending. 
Withdrawn Rejections
The rejection made under 35USC § 112 (a) in office action dated 08/25/2020 is hereby withdrawn in view of Applicant’s amendment of claims 1 with respect to scope which is commensurate with the examples provided in the instant specification. Further, the rejection made under 35USC § 102 and 103 in office action dated 08/25/2020 is hereby withdrawn in view of Applicant’s amendment of claim 1, which is not taught by prior art on record. 
Reasons for Allowance
Applicant’s Remarks and amendment filed on 12/28/2020, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s method of preparing cyclodextrin polymer using reactants tetrafluoroterephthalonitrile and epichlorohydrin with specific molar ratio with cyclodextrin in aqueous NaOH or KOH solution as in the instant claims are novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s method of preparing cyclodextrin polymer using reactants tetrafluoroterephthalonitrile and epichlorohydrin with specific molar ratio with cyclodextrin in aqueous NaOH or KOH solution of the instant claims. The closest prior art, Dichtel (US 2016/0304630 A1), teaches method of preparing cyclodextrin  the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice process as in the instant claims. 
Therefore, claims 1, 2 and 9 are allowed.
Conclusion
Claims 1, 2 and 9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623